               Case 2:16-cr-00100-GMN-DJA Document 384 Filed 05/30/19 Page 1 of 2



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   SUNETHRA MURALIDHARA, ESQUIRE
     Nevada Bar No. 13549
 3   WRIGHT MARSH & LEVY
     300 S. Fourth Street, Suite 701
 4   Las Vegas, NV 89101
     Phone: (702) 382-4004
 5   Fax: (702) 382-4800
     russ@wmllawlv.com
 6   smuralidhara@wmllawlv.com
     Attorneys for Jan Rouven Fuechtener
 7
                                                       UNITED STATES DISTRICT COURT
 8
                                                           DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                                    )
10                                                                )    CASE NO. 2:16-CR-00100-GMN-CWH
                 Plaintiff,                                       )
11                                                                )
                              vs.                                 )
12                                                                )    NOTICE OF NON-OPPOSITION
     JAN ROUVEN FUECHTENER,                                       )
13                                                                )
                 Defendant.                                       )
14                                                                )
15
                 COMES NOW, the Defendant, JAN ROUVEN FUECHTENER, by and through his attorneys
16
     of record, RUSSELL E. MARSH, ESQUIRE, and SUNETHRA MURALIDHARA, ESQUIRE,
17
     WRIGHT MARSH & LEVY, who tenders the following notice of non-opposition in response to
18
     Court Order ECF 383 and the Proposed Second Amended Preliminary Order of Forfeiture ECF 382.
19
                 1.           On May 23, 2019 the Government submitted a Proposed Second Amended
20
     Preliminary Order of Forfeiture ECF No. 382.
21
                 2.           Mr. Fuechtener does not oppose the Government’s Proposed Second Amended
22
     Preliminary Order of Forfeiture.
23
                 DATED this 30th day of May, 2019.
24
                                                                  WRIGHT MARSH & LEVY
25
26                                                                By /s/ Russell E. Marsh
                                                                    RUSSELL E. MARSH, ESQUIRE
27                                                                  SUNETHRA MURALIDHARA, ESQUIRE
                                                                    Attorneys for Jan Rouven Fuechtener
28


     J:\DEBBIE\PLEAD-2019\FUE/UNI/NTC NON-OPPOSITION
               Case 2:16-cr-00100-GMN-DJA Document 384 Filed 05/30/19 Page 2 of 2



 1                                                     CERTIFICATE OF SERVICE
 2               I HEREBY CERTIFY that on the 30th day of May, 2019, I caused a copy of the foregoing
 3   NOTICE OF NON-OPPOSITION electronic filing system addressed to all parties on the e-service
 4   list.
 5
 6
                                                               BY    /s/ Debbie Caroselli
 7                                                               An employee of Wright Marsh & Levy
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\FUE/UNI/NTC NON-OPPOSITION             2
